                     IN THE UNITED STATES DISTRICT COURT

                   FOR THE SOUTHERN DISTRICT OF GEORGIA

                                AUGUSTA DIVISION


RODERICK LAVADES BROWN,

             Plaintiff,

      V.                                             CV 118-139


UNITED STATES OF AMERICA,

             Defendant.



                                     ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,
DISMISSES this case, and CLOSES this civil action.

       SO ORDERED this                                .2019, at Augusta, Georgia.




                                        J. Vt.MipMrHfiLL,jZHIEF JUDGE
                                        UNITEaSTATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA
